                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-441

Hi-Tech Dent Removal, Inc., an Illinois corporation

        Plaintiff(s),

v.

Ergash Akhatov, an individual
and
Semurg Dent Removal, Inc., a Colorado corporation

        Defendant(s).


       NOTICE OF REMOVAL TO FEDERAL COURT BASED ON 28 U.S.C. § 1332

                                       AND JURY DEMAND


        Undersigned counsel for Defendants Ergash Akhatov (“Akhatov”) and Semurg Dent

Removal, Inc. (“Semurg”), hereby submit this Notice of Removal to Federal Court based on the

following:



     1. “Federal district courts shall have original jurisdiction over all civil actions where the

        matter in controversy exceeds the sum or value of $75,000 … and is between citizens of

        different states.” 28 U.S.C. § 1332.

     2. Per District of Colorado Local Rule of Civil Procedure 81.1, notices of removal shall

        comply with the requirements of 28 U.S.C. §1446.

     3. 28 U.S.C. § 1446(a) states that a “short and plain statement of the grounds for removal”

        shall be filed with the federal court in addition to “a copy of all process, pleadings, and

        orders served upon” the defendant in the action.




                                               Page 1 of 4
4. 28 U.S.C. § 1446(b) requires that the notice of removal “shall be filed within 30 days

   after” the defendant receives a copy of the initial pleading.



                                 Statement of Conferral

5. Plaintiffs have informed Defendants that they object to this motion for removal.

                           Background Details of State Case

6. The case for removal is 2019-CV-30082, filed in the State District Court for the City and

   County of Denver. The claims for relief on this action involve an alleged breach of

   contract.

7. Plaintiff Hi-Tech Paintless Dent Repair, Inc. (“Hi-Tech”), is an Illinois corporation, as

   plainly stated in the Summons and Complaint.

8. Per the Colorado Secretary of State’s business registration records, Plaintiff is a “Foreign

   Corporation” from Illinois with its principal place of business as 1030 S Milwaukee Ave,

   Wheeling, IL 60090.

9. Defendant Akhatov is an individual with his place of residence in Colorado. Defendant

   Semurg is a Colorado corporation, as plainly stated in the Summons and Complaint and

   confirmed by the Colorado Secretary of State business registration records.

10. The amount in controversy is over $75,000. On page four of the attached Summons and

   Complaint, specifically in the District Court civil cover sheet, Plaintiff has checked the

   box stating “A monetary judgment over $100,000 is sought by a party against any other

   single party… [this amount] excludes interest and costs.”

11. In addition, on page seven of the Summons and Complaint (which is page 3 of the actual

   complaint) Plaintiff states that the amount in controversy is $170,888.56.




                                             2
12. There are currently no hearings set in the State case, and no responsive pleadings have

   been filed with the exception of the attached Summons and Complaint.



                             Compliance with 28 U.S.C. 1446

13. Defendants Akhatov and Semurg were served with the attached Summons and Complaint

   on January 15, 2019.

14. Defendants are within the 30-day time limit as required by 28 U.S.C. § 1446(b).

15. A copy of the Summons and Complaint and the contract in question, the only documents

   filed thus far in the case, is attached.

                                        Jury Demand

16. Defendant demands a jury trial on all issues so triable.



                         Diversity Jurisdiction under 28 U.S.C. § 1332

17. As stated above, Plaintiff is an Illinois corporation while Defendants reside and have their

   principal place of business in Colorado. There is complete diversity between the parties.

18. As stated above, the amount in controversy is over $75,000.

19. Therefore, diversity jurisdiction applies and the Federal District Court has original

   jurisdiction over this action under 28 U.S.C. § 1332.


                                              Respectfully submitted,

                                              Tyler Jeffery, Esq., Atty. Reg. #: 48460
                                              Kishinevsky & Raykin, Attorneys at Law
                                              2851 South Parker Road, Suite 150
                                              Aurora, CO 80014
                                              Telephone: (720) 748-8888
                                              E-mail: tyler@coloradolawteam.com
                                              Attorney for Defendant

                                              ATTORNEY FOR DEFENDANTS

                                               3
                            CERTIFICATE OF SERVICE
I certify that on February 14, 2019, a true and accurate copy of this NOTICE OF REMOVAL TO
FEDERAL COURT BASED ON 28 U.S.C. § 1332 was served Certified Mail and by email to:

Robert Hoban
Keenan Jones
Darren Kaplan
Hoban Law Group
730 17th St, Suite 420
Denver, CO 80202
bob@hoban.law
keenan@hoban.law
darren.kaplan@hoban.law

                                                                         /s/Tyler Jeffery
                                                                            Tyler Jeffery




                                          4
